Name: Commission Regulation (EEC) No 3161/89 of 23 October 1989 on the supply of a consignment of white sugar as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 307/14 Official Journal of the European Communities 24. 10. 89 COMMISSION REGULATION (EEC) No 3161/89 of 23 October 1989 on the supply of a consignment of white sugar as food aid 1 987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1750/89 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1 987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid man ­ agement (') lays down the list of countries and organ ­ izations eligible for food-raid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a decision on the alloca ­ tion of food aid the Commission has allocated to the UNHCR 200 tonnes of white sugar ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July HAS ADOPTED THIS REGULATION : Article 1 White sugar shall be mobilized in the Community, as Community food aid for supply to the recipient listed in the Annex in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annex. Supply shall be awarded by the tendering procedure. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 October 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30. 12. 1986, p . 1 . O OJ No L 172, 21 . 6 . 1989, p. 1 . (') OJ No L 136, 26. 5. 1987, p. 1 . &lt;*) OJ No L 204, 25. 7. 1987, p. 1 . 24. 10 . 89 Official Journal of the European Communities No L 307/15 ANNEX 1 . Operation No ('): 375/89 2. Programme : 1989 3. Recipient : M.G. Coosemans, UNHCR, Case PÃ ³stale 2500, CH-1211 Geneva 2 Depot, tel. 739 39 81 11 , telex 27492 UNHCR CH 4. Representative of the recipient (2) 0 : Croissant Rouge AlgÃ ©rien, 1 5 bis, Boulevard Mohamed V, Alger, telex 52914 5. Place or country of destination : Algeria 6. Product to be mobilized : white sugar 7. Characteristics and quality of the goods (J) ( ®) (6) : white sugar of category 2 standard quality (Council Regulation (EEC) No 793/72 (OJ No L 94, 21 . 4. 1972, p. 1 )) meeting the requirements set out in Article 3 (3) of Commission Regulation (EEC) No 2103/77 (OJ No L 246, 27. 9 . 1977, p. 12) 8 . Total quantity : 200 tonnes 9 . Number of lots ; one 10. Packaging and marking (,0): new jute bags, with inner polythene bag at least 0,05 mm thick, minimum weight of jute and polythene 420 g, net capacity 50 kilograms Marking on bags (at least 5 cm high) : 'ACTION N0 375/89 / SUCRE / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE AU PROGRAMME DU H.C.R. EN FAVEUR DES RÃ FUGIÃ S SAHRAOUIS EN ALGÃ RIE / POUR DISTRIBUTION GRATUITE / ALGER' 1 1 . Method of mobilization f) : sugar produced in the Community as defined at (a) and (b) in the sixth subparagraph of Article 24 (a) of Council Regulation (EEC) No 1785/81 (OJ No L 177, 1.7. 1981 , p. 4) 12. Stage of supply : free at port of landing landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : Algiers 1 6. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 25. 12. 1989 18 . Deadline for the supply : 25. 1 . 1990 19 . Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders : 7. 11 . 1989 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 21 . 11 . 1989 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15. 12. 1989 to 10 . 1 . 1990 (c) deadline for the supply : 10 . 2. 1990 22. Amount of the tendering security : ECU 15 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (4) : Bureau de l'aide alimentaire, a 1 attention de Monsieur N. .Arend, . Batiment Loi 120, bureau 7/58 , 200 rue de la Loi , B- 1049 Brussels ; telex AGREC 22037 B 25. Refund payable on request by the successful tenderer (") : periodic refund applicable to white sugar on 1 . 10 . 1989 fixed by Commission Regulation (EEC) No 2890/89 (OJ No L 279, 28 . 9 . 1989, p. 8) No L 307/ 16 Official Journal of the European Communities 24. 10. 89 Notes : (') The operation number is to be quoted in all correspondence. (2) Commission delegate to be contacted by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium- 134 and - 137 levels. (*) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of the Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of the Annex,  or by telecopier on one of the following numers in Brussels : 235 01 32 236 10 97 235 01 30 236 20 05 (*) The successful tenderer shall give the beneficiaries representatives at the time of delivery, a health certifi ­ cate. (6) The successful tenderer shall give the beneficiaries' representatives at the time of delivery, a certificate of origin . Q The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required and how they are to be distributed. (") Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56), as last amended by Regula ­ tion (EEC) No 2226/89 (OJ No L 214, 24. 7. 1989, p. 10) is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of the Annex. (y) The rule provided at the second indent in point (a) of Article 18 (2) of Regulation (EEC) No 2103/77 is binding for determination of the sugar category. ( I0) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'.